Citation Nr: 9910621	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  98-05 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for bilateral vision 
disability.  
2. Entitlement to service connection for positive purified 
protein derivative (PPD) test.  
3. Entitlement to service connection for allergic rhinitis.  
4. Entitlement to a rating in excess of 0 percent for 
bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active service from September 1968 to April 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  In November 1998, the veteran testified 
at a video-conference hearing before the undersigned Acting 
Member of the Board.  


FINDINGS OF FACT

1. The claim for service connection for vision disability is 
not plausible.  
2. The claim for service connection for positive PPD test is 
not plausible.  
3. The claim for service connection for allergic rhinitis is 
not plausible.  


CONCLUSIONS OF LAW

1. The claim for service connection for vision disability is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
2. The claim for service connection for positive PPD test is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
3. The claim for service connection for allergic rhinitis is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1153 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (1998).  Service connection may be granted for any 
disease diagnosed after service, when all the evidence, 
including that pertinent to service establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).  

Under VA regulations, refractive error of the eye is not a 
disease or injury within the meaning of applicable 
legislation.  38 C.F.R. §§ 3.303(c), 4.9 (1998).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the preservice disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(a) (1998).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Id.  

As a preliminary matter, the Board must determine whether the 
veteran has presented evidence of a well-grounded claim, that 
is, whether he has presented a claim that is plausible and 
meritorious on its own or capable of substantiation.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Grottveit v. Brown, 5 Vet. App. 91 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has stated repeatedly that 38 U.S.C.A. 
§ 5107(a) unequivocally places an initial burden on a 
claimant to produce evidence that a claim is well grounded.  
See Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  To satisfy the burden of establishing 
a well-grounded claim, there must be:  a medical diagnosis of 
a current disability; medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Where the determinative issue involves medical causation or 
diagnosis, competent medical evidence to the effect that the 
claim is plausible is required.  Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded if the 
condition is observed during service, continuity of 
symptomatology is demonstrated thereafter and competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 497 
(1997).  

If the veteran has not submitted evidence of a well-grounded 
claim, the claim must fail, and VA has no duty to assist the 
veteran in the development of the claim.  See Epps, supra; 
Caluza v. Brown, 7 Vet. App. 498, 504 (1995).  

Vision disability

Service medical records show that at his induction 
examination in September 1968, the veteran's distant vision 
was 20/20, bilaterally, and his near vision was J-1, 
bilaterally.  No eye abnormalities were noted.  In December 
1969, the veteran's visual acuity was 20/30+2 in the right 
eye and 20/20-2, and the veteran was given a prescription for 
glasses.  At his separation examination in April 1970, his 
distant vision was reported as 20/30 in the right eye and 
20/20 in the left eye, with distant vision corrected to 
20/20, bilaterally.  His near vision was J-1, bilaterally.  
There was no complaint or finding of eye disease or injury.  

The report of the veteran's enlistment examination for the 
Army reserves dated in April 1975 shows that at that time he 
reported he did not wear glasses.  On examination, his 
distant and near vision were 20/20, bilaterally.  At a VA 
examination in June 1997, the veteran reported that his near 
vision was getting worse.  His distant vision with correction 
was 20/20-3 in the right eye and 20/20-2 in the left eye.  
After examination, the assessment was hyperopia, bilaterally, 
astigmatism in the left eye, and presbyopia, bilaterally.  

The veteran testified at the November 1998 hearing that he 
thought his military service adversely affected his vision 
because his eyes were strained during night maneuvers and his 
eyes were overworked in conjunction with his duties in the 
finance division.  He testified that before service he had 
very good eyesight and that since then his eyesight had 
become much worse, and that he now had to wear bifocals.  

Upon review of the record, the Board notes that the veteran's 
distant visual acuity did decrease during service, from 
20/20, bilaterally, at service entrance to 20/30 in the right 
eye and 20/20 in the left eye, both correctable to 20/20, 
when he was examined for separation in April 1970.  His 
service medical records, including the report of the 
separation examination, are negative for complaint or finding 
of any eye disease or injury.  The examination report for 
induction into the reserves in 1975 showed improvement of 
visual acuity to 20/20 for distant and near vision, 
bilaterally.  At his 1998 hearing the veteran did not refer 
to any incident of injury or disease in service, and he has 
submitted no medical evidence attributing any current eye 
disability to service.  

The veteran has attributed his visual impairment to the 
effects of eyestrain during night maneuvers and close work in 
a finance office.  He testified that he had good vision when 
he entered service and that his vision had grown much worse 
since service.  If the veteran is contending that he has 
refractive error as a result of his duties in service, this 
aspect of his appeal must fail.  As was noted earlier, 
refractive error of the eye, as such, is not considered a 
disability under regulatory criteria governing the payment of 
VA compensation benefits.  38 C.F.R. § 3.303(c).  To the 
extent that hyperopia, astigmatism and presbyopia identified 
at the June 1997 VA examination do not represent refractive 
error, there is no medical evidence suggesting that they are 
related to the veteran's period of active service.  The only 
evidence linking any current vision disability to service is 
the theory advanced by the veteran himself.  However, the 
veteran, as a lay person, is not competent to provide 
evidence requiring medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Under the 
circumstances, the criteria for a well-grounded claim have 
not been met, and the claim for service connection for 
bilateral vision disability must be denied.  

Positive PPD test

The veteran's service medical records include no reference to 
a PPD test.  The report of the veteran's service separation 
examination dated in April 1970 shows that a chest X-ray at 
that time was within normal limits.  At the veteran's 
enlistment examination for the Army reserves in April 1970, a 
chest X-ray was negative.  The veteran has submitted a 
radiology report from the University of Illinois dated in 
July 1985 in which it was noted that the veteran had a 
positive tuberculin skin test in March 1985.  X-rays in March 
1985 were reportedly normal, and a chest X-ray in July 1985 
showed no acute pathology.  In addition, the veteran has 
submitted a memorandum from the University of Illinois Health 
Service dated in December 1995.  In the memorandum, the 
Director of the University Health Service reported that the 
veteran's tuberculin skin test (PPD 5 TU) test was positive.  
She also reported that a chest X-ray showed no evidence of 
active disease.  

At the November 1998 hearing, the veteran testified that he 
had been told by the physician at the University of Illinois 
that the positive PPD test probably related back to service.  
The veteran also testified that to his knowledge he had no 
disability associated with the positive test.  

Review of the evidence outlined above shows that the veteran 
has provided no competent evidence indicating that he has 
tuberculosis or any other medical condition related to the 
positive PPD test.  Moreover, the first evidence of a 
positive PPD test is dated in 1985, some 15 years after 
separation from service.  The veteran has testified that a 
physician told him that the PPD test probably related back to 
service.  However, the Board notes that the Court has held 
that the connection between what a physician said and the 
layman's account of what was purportedly said, as filtered 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  In any event, 
a positive PPD test is a laboratory finding, and is not in 
itself a disease or disability.  In the absence of competent 
medical evidence demonstrating a current disability, the 
Board must find that the claim for service connection for a 
positive PPD test is not well grounded.  

In Rabideau v. Derwinski, 2 Vet. App. 141 (1992), the Court 
held that the failure to demonstrate that a disability is 
currently manifested constitutes failure to present a 
plausible or well-grounded claim.  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992) the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in disability.  In the absence of proof of a present 
disability, there can be no valid claim.  On this basis, the 
instant claim is not well grounded and must be denied.  

Allergic rhinitis

With the veteran's service medical records, the file includes 
a letter dated in September 1968 from Milda Budrys, M.D.  In 
her letter, Dr. Budrys certified that the veteran had a 
severe allergic rhinitis and needed a rigid environmental 
control with an electrostatic air filter, humidifier and air 
conditioner.  She also stated that the veteran was presently 
on symptomatic therapy, but desensitization was recommended.  
At the veteran's service induction examination, also in 
September 1968, the veteran gave a history of hay fever.  The 
examining physician elaborated, stating that the veteran had 
a 5-year history of allergic rhinitis.  On the medical 
examination report, the physician stated that examination of 
the nose for allergic rhinitis revealed no objective 
findings.  Under summary of defects and diagnoses, the 
physician referred to the letter and stated allergic rhinitis 
was under treatment now.  

The file shows that in December 1969 the veteran complained 
of itchy eyes over the previous two months.  However, the 
service medical records include no mention of complaint, 
finding or treatment that any examiner related to allergic 
rhinitis.  In his report of medical history in conjunction 
with his April 1970 service separation examination the 
veteran responded affirmatively to the question of whether he 
then had, or had ever had, hay fever.  The separation 
examination report dated in April 1970 shows that the 
veteran's nose, mouth and throat were evaluated as normal.  

Post-service medical records show that at his April 1975 
enlistment examination for the Army reserves, the veteran 
gave a history of hay fever.  The elaboration by the examiner 
was mild hay fever, not limiting to daily activities.  The 
examiner evaluated the veteran's nose, mouth and throat as 
normal.  Clinical records from Cynthia Lerner, M.D., dated 
from July 1996 to March 1997 show that the veteran received 
treatment for allergic rhinitis during that period.  

At a VA examination in May 1997, the veteran gave a history 
of having reported to sick call in service with complaints of 
rhinitis, itchy eyes, redness of the eyes and postnasal drip.  
He said he was diagnosed with a cold and treated with 
aspirin.  He said this occurred and continued while he was in 
Vietnam and that after coming home the symptoms worsened.  He 
said that after service, a doctor diagnosed him as having hay 
fever and treated him with immunotherapy.  At the VA 
examination, he reported symptoms of hay fever with rhinitis, 
itchy eyes and burning and redness of the eyes.  He 
complained of postnasal drip and scratchy throat.  The 
diagnosis after examination was allergic rhinitis.  

At the November 1998 hearing, the veteran testified that he 
had allergies prior to service and that when he got home from 
service, the allergies became much worse.  He stated that he 
thought the conditions in service and his surroundings in 
service aggravated his allergies.  He testified that shortly 
after service he received treatment from an allergist whose 
name he does not remember.  In addition, he testified that he 
was currently receiving treatment from an allergist.  At the 
request of the representative, the file was held open 
following the hearing for submission of evidence concerning 
his treatment for allergies.  No additional evidence has been 
submitted.  

With respect to his claim for service connection for allergic 
rhinitis, the veteran contends that service connection should 
be granted on the basis of aggravation.  The examiner at the 
veteran's service entrance examination noted that the veteran 
was currently receiving treatment for allergic rhinitis, and 
the veteran's private physician provided a statement 
certifying that the veteran was under treatment for severe 
allergic rhinitis at the time the veteran entered service.  
As was noted earlier, service connection for a disability on 
the basis of aggravation in service requires an increase in 
severity of the disability, and aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  

In this case, the record includes no competent evidence 
supporting the veteran's contention that there was an 
increase in severity of his allergic rhinitis during service.  
In this regard, there is no record of treatment for allergic 
rhinitis at any time during service.  Further, at the 
veteran's service separation examination, the physician 
evaluated the nose, mouth and throat as normal, and did not 
provide a diagnosis of allergic rhinitis.  The earliest post-
service medical evidence is dated in 1975, some five years 
after service, and at that time the veteran's allergic 
rhinitis was described as mild.  The Board is left with the 
veteran's contention that his allergic rhinitis increased in 
severity during service.  However, the veteran, as a lay 
person, is not qualified to furnish medical opinions or 
diagnoses.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Where the determinative issue involves medical 
diagnosis and etiology, competent medical evidence is 
required to fulfill the well-grounded claim requirement of 
38 U.S.C.A. § 5107(a).  See Heuer v. Brown, 7 Vet. App. 379, 
384 (1995).  Because the veteran cannot meet his initial 
burden by relying on his own opinion as to medical matters 
and he has submitted no cognizable evidence to support his 
claim, the claim for service connection for allergic rhinitis 
is not well grounded and must be denied.  

ORDER

Service connection for bilateral vision disability is denied.  

Service connection for positive PPD test is denied.  

Service connection for allergic rhinitis is denied.  


REMAND

In its September 1997 rating decision, the RO granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran's disagreement with the 
rating led to this appeal.  Review of the record shows that 
the RO based the assigned rating on the results of a May 1997 
VA examination.  The Board notes, however, that in the 
examination report the audiologist stated that audiology 
findings indicated middle ear problems in the left ear that 
warranted medical follow-up and that changes in hearing 
thresholds with medical treatment could not be ruled out.  He 
stated that he strongly recommended ear, nose and throat 
follow-up to rule out middle-ear pathology and reassessment 
post-medical/surgical management.  As there is no later 
clinical evidence of record concerning the veteran's 
audiological status, it is the judgment of the Board that the 
case should be returned for further development.  In 
addition, the Board notes that at the November 1998 hearing, 
the veteran testified that his hearing loss had grown more 
severe since the VA examination.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that he provide the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom 
has received treatment or evaluation 
for his hearing loss at any time since 
May 1997.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of the 
records identified by the veteran, 
which have not been obtained 
previously.  
2. Then, the RO should arrange for an 
ear, nose and throat examination and 
an audiology examination of the 
veteran to determine the nature and 
extent of his service-connected 
bilateral hearing loss.  All indicated 
studies should be performed.  The 
claims file must be made available to 
the examiners for their review, and 
the examination reports must reflect 
that the examiners have reviewed the 
claims file.  
3. Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical and audiology examinations, 
have been conducted and completed in 
full.  The RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement 
to a rating in excess of 0 percent for 
bilateral hearing loss.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY S. KETTELLE
	Acting Member, Board of Veterans' Appeals

 

